Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0206113 to Rawls-Meehan et al. in view of 5,645,578 to Daffer et al. (col. 2 lines 45-57)
Claim 1-3, Rawls discloses an adjustable bed, comprising: a frame structure; a plurality of platforms disposed on the frame structure; and an adjustable assembly coupled with the frame structure and the plurality of platforms for operably adjusting one or more of the plurality of platforms in desired position.  Rawls is silent to an aromatherapy system.  Daffer discloses an aromatherapy system defined by a liquid essence pump diffuser or nebulizer including a plurality of electric operated aroma sprayers mounted underneath a bed.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to attached the plurality of electrically operated aroma sprayers onto the platforms of Rawls yielding predictable results that distribute aroma along the body of the user.  
Claim 7, Rawls-Meehan discloses the adjustable wherein the adjustable assembly comprises a back lifting assembly 1270A comprising a back lifting bracket pivotally connected to the frame structure, and a back lifting actuator pivotally connected between the back lifting bracket and the frame structure for operably driving the back lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure (FIG. 6); and a leg lifting assembly 1270B comprising a lifting bracket pivotally connected to the frame structure, and a leg lifting actuator pivotally connected between the leg lifting bracket and the frame structure for operably driving the leg lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure [0048][0049].
Claim 18, Rawls-Meehan discloses the adjustable bed further comprising at least one massage assembly 118 for providing massage effects to the user.
Claim 19, Rawls-Meehan, as modified, discloses the adjustable bed further comprising a controller (134,148), configured to control functions of the adjustable bed facility, modular control devices such as the back lifting actuator, the leg lifting actuator and capable of controlling the aromatherapy system, and at least one massage assembly, lift individually or cooperatively the head lifting platform, the thigh platform, and the leg platform in desired positions, to produce the fragrance in the surrounding space of the adjustable bed, and to provide the massage effects to the user [0065]-[0071].
Allowable Subject Matter
Claims 4-6, and 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673